DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The objection and rejections from the Office Action of 4/16/2021 are hereby withdrawn.  New grounds for rejection are presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 23-25, 27-29, and 33-36, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 20160334306 A1)[hereinafter “Chiu”] and Karaoguz et al. (US 20060056372 A1)[hereinafter “Karaoguz”].
Regarding Claims 21 and 33, Chiu discloses a system and computer-implemented method for self-organizing collection and storage of data in an energy Abstract – “Systems and methods compute dysfunctions via mapping of tri-axial accelerations of drill pipe into drill-string motions.”], the system comprising:
handling a plurality of sensor inputs from sensors in the energy source extraction environment; and a data circuit structured to selectively accept a plurality of sensor inputs from sensors in the energy source extraction environment, wherein the plurality of sensor inputs is configured to sense at least one of an operational mode, a fault mode, or a health status of at least one target system of the energy source extraction environment [Paragraph [0010] – “the method may further identify dysfunctions for detecting equipment failure”See Fig. 3 and Paragraph [0014] – “FIG. 3 depicts exemplary input data (Permian ISUB) to be used in computing the drill-string motions. Data channel 1 represents axial vibration; data channels 3 and 4 represent the polar coordinates of the radial and tangential vibrations.”Paragraph [0031] – “A communication link or channel may include, for example, analog telephone lines, such as a twisted wire pair, a coaxial cable, full or fractional digital lines including T1, T2, T3, or T4 type lines, Integrated Services Digital Networks (ISDNs), Digital Subscriber Lines (DSLs), wireless links including satellite links, or other communication links or channels, such as may be known to those skilled in the art. Furthermore, a computing device or other related electronic devices may be remotely coupled to a network, such as via a telephone line or link, for example.”Paragraph [0054] – “Turning to FIG. 3, input data is presented, including data channel 1—axial vibration 301, representing axial acceleration; data channel 2—down-hole rotations per minute (RPM) 302; data channel 3—polar radial vibration 303, representing the polar coordinates of radial acceleration; and data channel 4—labelled as polar tangential vibration 304, represent the polar coordinates of tangential acceleration. Data channel 5 presents measured hole depth 305.”].
Chiu fails to disclose a self-organizing circuit structured to self-organize at least one of a storage operation of data, a data collection operation of the sensors that provide the plurality of sensor inputs, or a selection operation of the plurality of sensor inputs.
However, Karaoguz discloses a method of self-organizing appropriate data communication routes/routines based on communication bandwidth present in the various communication routes/routines [Paragraph [0002] – “The present invention relates to broadband access to data through multiple mechanisms in a home or business. In particular, the present invention is directed to hardware and software that are configured to use multiple data-stream pathways based on bandwidth and/or other criteria.”Paragraph [0011] – “the certain criteria may be selected based on a type of data to be sent and received or based on bandwidths of each of the data pathways”Paragraph [0020] – “The invention, according to some embodiments, allows for the use of the multiple pathways to alleviate congestion along any one of those pathways. Thus, if one of the data-streams has insufficient bandwidth, other streams may be used to provide the end user or product with all of the data. For example, if program data is being sent over the satellite signal data-stream, that delivery can be supplemented through the transmission and receipt of some or all of that data through the broadband access transmission. The use of multiple pathways can be made on a contingent basis, based upon availability, bandwidth and pathway type. Thus, a video program may be received through multiple pathways to utilize the total bandwidths of all of the pathways.”] or communication quality including relative phase of a communication route/routine [Paragraph [0031] – “The criteria used to select data pathways vary depending on many factors. The criteria can be based on the type of data being handled in a task, the bandwidths of the individual data pathways, preferences set by a software application or device seeking the task that will use the multiple pathways and past performance and reliability of the data pathways. Thus, if a particular pathway is "bursty", i.e. producing a high data throughput but variable reliability, then that pathway may be used with another pathway only in situations where the bursty nature does not pose a problem.”].  It would have been obvious to apply such a method to the system of Chiu in order to ensure that the bandwidth or quality of the data transmissions for each of the measurement channels is sufficient to perform the analysis of the drilling data.
The combination of Chiu and Karaoguz would disclose that the self-organizing circuit organizes a swarm of mobile data collectors to collect data from a plurality of target systems [Paragraph [0039] of Chiu – “In the present invention, the mapping of three orthogonal accelerations of drill pipe into motions of the drill string and the 2D/3D visualization of the drill-string motions enable real-time optimization and control of well drilling operations.”], and wherein the swarm of the mobile data collectors are each independently movable from the at least one target system [Paragraph [0043] – “For standard drilling operations, the tri-axial accelerometers are mounted on the drill string.”].

Regarding Claim 34, Chiu, as combined with Karaoguz, would disclose that the self-organizing system organizes a swarm of mobile data collectors to collect data from a plurality of target systems [Paragraph [0039] – “In the present invention, the mapping of three orthogonal accelerations of drill pipe into motions of the drill string and the 2D/3D visualization of the drill-string motions enable real-time optimization and control of well drilling operations.”].

Regarding Claim 23 and 35, Chiu, as combined with Karaoguz, would disclose that each of the plurality of target systems further comprises at least one of a hauling system, a lifting system, a drilling system, a mining system, a digging system, a boring system, a material handling system, a conveyor system, a pipeline system, a wastewater treatment system, or a fluid pumping system [Paragraph [0039] – “In the present invention, the mapping of three orthogonal accelerations of drill pipe into motions of the drill string and the 2D/3D visualization of the drill-string motions enable real-time optimization and control of well drilling operations.”].

Regarding Claim 24 and 36, Karaoguz discloses an intermittently available network, and wherein the self-organizing circuit is configured to perform the self-organizing based on an impeded network connectivity of the intermittently available network [Paragraph [0020] – “The invention, according to some embodiments, allows for the use of the multiple pathways to alleviate congestion along any one of those pathways. Thus, if one of the data-streams has insufficient bandwidth, other streams may be used to provide the end user or product with all of the data. For example, if program data is being sent over the satellite signal data-stream, that delivery can be supplemented through the transmission and receipt of some or all of that data through the broadband access transmission. The use of multiple pathways can be made on a contingent basis, based upon availability, bandwidth and pathway type. Thus, a video program may be received through multiple pathways to utilize the total bandwidths of all of the pathways.”Paragraph [0031] – “The criteria used to select data pathways vary depending on many factors. The criteria can be based on the type of data being handled in a task, the bandwidths of the individual data pathways, preferences set by a software application or device seeking the task that will use the multiple pathways and past performance and reliability of the data pathways. Thus, if a particular pathway is "bursty", i.e. producing a high data throughput but variable reliability, then that pathway may be used with another pathway only in situations where the bursty nature does not pose a problem.”].

Regarding Claim 25, Chiu discloses that the energy source extraction environment is at least one of a coal mining environment, a metal mining environment, a mineral mining environment, or an oil drilling environment [Paragraph [0003] – “The present disclosure relates in general to the field of hydrocarbon drilling.”].

Regarding Claim 27, Chiu discloses that the data circuit is communicatively coupled to a plurality of input channels and to a network infrastructure, wherein the data circuit is sensitive to a change to a parameter of the network infrastructure within an See Fig. 3 and Paragraph [0014] – “FIG. 3 depicts exemplary input data (Permian ISUB) to be used in computing the drill-string motions. Data channel 1 represents axial vibration; data channels 3 and 4 represent the polar coordinates of the radial and tangential vibrations.”Paragraph [0031] – “A communication link or channel may include, for example, analog telephone lines, such as a twisted wire pair, a coaxial cable, full or fractional digital lines including T1, T2, T3, or T4 type lines, Integrated Services Digital Networks (ISDNs), Digital Subscriber Lines (DSLs), wireless links including satellite links, or other communication links or channels, such as may be known to those skilled in the art. Furthermore, a computing device or other related electronic devices may be remotely coupled to a network, such as via a telephone line or link, for example.”Paragraph [0054] – “Turning to FIG. 3, input data is presented, including data channel 1—axial vibration 301, representing axial acceleration; data channel 2—down-hole rotations per minute (RPM) 302; data channel 3—polar radial vibration 303, representing the polar coordinates of radial acceleration; and data channel 4—labelled as polar tangential vibration 304, represent the polar coordinates of tangential acceleration. Data channel 5 presents measured hole depth 305.”].

Regarding Claim 28, Chiu fails to disclose a data storage structured to store a plurality of collector routes and collected data that correspond to the plurality of input channels, wherein the plurality of collector routes each comprise a different data collection routine.
Paragraph [0002] – “The present invention relates to broadband access to data through multiple mechanisms in a home or business. In particular, the present invention is directed to hardware and software that are configured to use multiple data-stream pathways based on bandwidth and/or other criteria.”Paragraph [0011] – “the certain criteria may be selected based on a type of data to be sent and received or based on bandwidths of each of the data pathways”Paragraph [0020] – “The invention, according to some embodiments, allows for the use of the multiple pathways to alleviate congestion along any one of those pathways. Thus, if one of the data-streams has insufficient bandwidth, other streams may be used to provide the end user or product with all of the data. For example, if program data is being sent over the satellite signal data-stream, that delivery can be supplemented through the transmission and receipt of some or all of that data through the broadband access transmission. The use of multiple pathways can be made on a contingent basis, based upon availability, bandwidth and pathway type. Thus, a video program may be received through multiple pathways to utilize the total bandwidths of all of the pathways.”] or communication quality including relative phase of a communication route/routine [Paragraph [0031] – “The criteria used to select data pathways vary depending on many factors. The criteria can be based on the type of data being handled in a task, the bandwidths of the individual data pathways, preferences set by a software application or device seeking the task that will use the multiple pathways and past performance and reliability of the data pathways. Thus, if a particular pathway is "bursty", i.e. producing a high data throughput but variable reliability, then that pathway may be used with another pathway only in situations where the bursty nature does not pose a problem.”].  It would have been obvious to apply such a method to the system of Chiu in order to ensure that the bandwidth or quality of the data transmissions for each of the measurement channels is sufficient to perform the analysis of the drilling data.

Regarding Claim 29, Chiu fails to disclose a data analysis circuit structured to analyze the collected data from the plurality of input channels and evaluate a selected collection routine of the data circuit based on the analyzed collected data, wherein the data analysis circuit analyzes a first and a second of the plurality of input channels for a relative phase determination between the first and second input channels from which the data analysis circuit detects a change to a network infrastructure parameter.
	However, Karaoguz discloses a method of choosing appropriate data communication routes/routines based on communication bandwidth present in the various communication routes/routines [Paragraph [0002] – “The present invention relates to broadband access to data through multiple mechanisms in a home or business. In particular, the present invention is directed to hardware and software that are configured to use multiple data-stream pathways based on bandwidth and/or other criteria.”Paragraph [0011] – “the certain criteria may be selected based on a type of data to be sent and received or based on bandwidths of each of the data pathways”Paragraph [0020] – “The invention, according to some embodiments, allows for the use of the multiple pathways to alleviate congestion along any one of those pathways. Thus, if one of the data-streams has insufficient bandwidth, other streams may be used to provide the end user or product with all of the data. For example, if program data is being sent over the satellite signal data-stream, that delivery can be supplemented through the transmission and receipt of some or all of that data through the broadband access transmission. The use of multiple pathways can be made on a contingent basis, based upon availability, bandwidth and pathway type. Thus, a video program may be received through multiple pathways to utilize the total bandwidths of all of the pathways.”] or communication quality including relative phase of a communication route/routine [Paragraph [0031] – “The criteria used to select data pathways vary depending on many factors. The criteria can be based on the type of data being handled in a task, the bandwidths of the individual data pathways, preferences set by a software application or device seeking the task that will use the multiple pathways and past performance and reliability of the data pathways. Thus, if a particular pathway is "bursty", i.e. producing a high data throughput but variable reliability, then that pathway may be used with another pathway only in situations where the bursty nature does not pose a problem.”].  It would have been obvious to apply such a method to the system of Chiu in order to ensure that the bandwidth or quality of the data transmissions for each of the measurement channels is sufficient relative to other measurement channels to perform the analysis of the drilling data.

	Claims 26 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 20160334306 A1)[hereinafter “Chiu”], Karaoguz et al. (US .
Regarding Claims 26 and 37, Chiu and Karaoguz fail to disclose that the self-organizing circuit generates a storage specification for organizing storage of the data, the storage specification specifying data for local storage in the energy source extraction environment and specifying data for streaming via a network connection from the energy source extraction environment.
	However, Smithson teaches a self-organizing system that generates a storage specification for organizing storage of the data, the storage specification specifying data for local storage in the energy source extraction environment [Paragraph [0027] – “Sensor 80 converts the absolute value or change in the physical quantity into an input signal which is supplied to a microprocessor 82 that performs arithmetic, logic and control operations with the assistance of internal memory. … Microprocessor 82 drives the processed input signal received from sensor 80 to transmitter 88 positioned in series with a coupling capacitor go. Transmitter 88 modulates the signal received from microprocessor 82 for transmission as a portion of a TDM frame to surface control unit 76 via communications medium 78.”Paragraph [0030] – “Once downhole instruments 72, 74, 75 have formatted the respective signals for transmission, each instrument waits for its respective time slot to modulate and send the transmission.”] and specifying data for streaming via a network connection from the energy source extraction environment [Paragraph [0036]].
.

Claims 30, 32, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 20160334306 A1)[hereinafter “Chiu”], Karaoguz et al. (US 20060056372 A1)[hereinafter “Karaoguz”], and Nair et al. (US 20100027426 A1)[hereinafter “Nair”].
Regarding Claim 30, Chiu and Karaoguz fail to disclose that the selected collection routine is switched to a second collection routine due to the data analysis circuit detecting the change to the network infrastructure parameter.
	However, Nair discloses analyzing the bandwidths of transmission form sensors and switching data reporting requirements from one sensor to another in the situation that a sensor has insufficient reporting bandwidth [Paragraph [0171]-[0179]].  It would have been obvious to use multiple sensors in the data collection of Chiu and to switch between one sensor to another sensor in the event that a sensor is unable to appropriately report needed data in order to ensure that the needed data is available to perform the analysis.

Regarding Claim 32, Chiu and Karaoguz disclose a plurality of input channels connected to a subset of a plurality of sensors [Paragraph [0031] of Chiu – “A communication link or channel may include, for example, analog telephone lines, such as a twisted wire pair, a coaxial cable, full or fractional digital lines including T1, T2, T3, or T4 type lines, Integrated Services Digital Networks (ISDNs), Digital Subscriber Lines (DSLs), wireless links including satellite links, or other communication links or channels, such as may be known to those skilled in the art. Furthermore, a computing device or other related electronic devices may be remotely coupled to a network, such as via a telephone line or link, for example.”], but fails to disclose a selected collection routing is switched to change data collection from a first set of the plurality of sensors to a second set of the plurality of sensors.
	However, Nair discloses analyzing the bandwidths of transmission form sensors and switching data reporting requirements from one sensor to another in the situation that a sensor has insufficient reporting bandwidth [Paragraph [0171]-[0179]].  It would have been obvious to use multiple sensors in the data collection of Chiu and to switch between one sensor to another sensor in the event that a sensor is unable to appropriately report needed data in order to ensure that the needed data is available to perform the analysis.

Regarding Claim 38, Chiu discloses a system for self-organizing collection and storage of data in an energy source extraction environment [Abstract – “Systems and methods compute dysfunctions via mapping of tri-axial accelerations of drill pipe into drill-string motions.”], the system comprising:
a data collector circuit structured to selectively accept a plurality of sensor inputs from sensors in the energy source extraction environment, wherein the plurality of sensor inputs is configured to sense at least one of an operational mode, a fault mode, or a health status of at least one target system of the energy source extraction See Fig. 3 and Paragraph [0014] – “FIG. 3 depicts exemplary input data (Permian ISUB) to be used in computing the drill-string motions. Data channel 1 represents axial vibration; data channels 3 and 4 represent the polar coordinates of the radial and tangential vibrations.”Paragraph [0031] – “A communication link or channel may include, for example, analog telephone lines, such as a twisted wire pair, a coaxial cable, full or fractional digital lines including T1, T2, T3, or T4 type lines, Integrated Services Digital Networks (ISDNs), Digital Subscriber Lines (DSLs), wireless links including satellite links, or other communication links or channels, such as may be known to those skilled in the art. Furthermore, a computing device or other related electronic devices may be remotely coupled to a network, such as via a telephone line or link, for example.”Paragraph [0054] – “Turning to FIG. 3, input data is presented, including data channel 1—axial vibration 301, representing axial acceleration; data channel 2—down-hole rotations per minute (RPM) 302; data channel 3—polar radial vibration 303, representing the polar coordinates of radial acceleration; and data channel 4—labelled as polar tangential vibration 304, represent the polar coordinates of tangential acceleration. Data channel 5 presents measured hole depth 305.”].
Chiu fails to disclose a self-organizing circuit structured to self-organize at least one of a storage operation of data, a data collection operation of the sensors that 
a data storage structured to store a plurality of collector routes and collected data that correspond to the plurality of input channels, wherein the plurality of collector routes each comprise a different data collection routine; and
a data analysis circuit structured to analyze the collected data from the plurality of input channels and evaluate a selected collection routine of the data collector circuit based on the analyzed collected data, wherein the data analysis circuit analyzes a first and a second of the plurality of input channels for a relative phase determination between the first and second input channels from which the data analysis circuit detects a change to a network infrastructure parameter.
However, Karaoguz discloses a method of self-organizing appropriate data communication routes/routines based on communication bandwidth present in the various communication routes/routines [Paragraph [0002] – “The present invention relates to broadband access to data through multiple mechanisms in a home or business. In particular, the present invention is directed to hardware and software that are configured to use multiple data-stream pathways based on bandwidth and/or other criteria.”Paragraph [0011] – “the certain criteria may be selected based on a type of data to be sent and received or based on bandwidths of each of the data pathways”Paragraph [0020] – “The invention, according to some embodiments, allows for the use of the multiple pathways to alleviate congestion along any one of those pathways. Thus, if one of the data-streams has insufficient bandwidth, other streams may be used to provide the end user or product with all of the data. For example, if program data is being sent over the satellite signal data-stream, that delivery can be supplemented through the transmission and receipt of some or all of that data through the broadband access transmission. The use of multiple pathways can be made on a contingent basis, based upon availability, bandwidth and pathway type. Thus, a video program may be received through multiple pathways to utilize the total bandwidths of all of the pathways.”] or communication quality including relative phase of a communication route/routine [Paragraph [0031] – “The criteria used to select data pathways vary depending on many factors. The criteria can be based on the type of data being handled in a task, the bandwidths of the individual data pathways, preferences set by a software application or device seeking the task that will use the multiple pathways and past performance and reliability of the data pathways. Thus, if a particular pathway is "bursty", i.e. producing a high data throughput but variable reliability, then that pathway may be used with another pathway only in situations where the bursty nature does not pose a problem.”].  It would have been obvious to apply such a method to the system of Chiu in order to ensure that the bandwidth or quality of the data transmissions for each of the measurement channels is sufficient relative to other measurement channels to perform the analysis of the drilling data.
Chiu and Karaoguz fail to disclose that the selected collection routine is switched to a second collection routine due to the data analysis circuit detecting the change to the network infrastructure parameter.
However, Nair discloses analyzing the bandwidths of transmission form sensors and switching data reporting requirements from one sensor to another in the situation Paragraph [0171]-[0179]].  It would have been obvious to use multiple sensors in the data collection of Chiu and to switch between one sensor to another sensor in the event that a sensor is unable to appropriately report needed data in order to ensure that the needed data is available to perform the analysis.

Regarding Claim 39, Chiu, as combined with Karaoguz, would disclose that the self-organizing system organizes a swarm of mobile data collectors to collect data from a plurality of target systems [Paragraph [0039] – “In the present invention, the mapping of three orthogonal accelerations of drill pipe into motions of the drill string and the 2D/3D visualization of the drill-string motions enable real-time optimization and control of well drilling operations.”].

Regarding Claim 40, Karaoguz discloses an intermittently available network, and wherein the self-organizing circuit is configured to perform the self-organizing based on an impeded network connectivity of the intermittently available network [Paragraph [0020] – “The invention, according to some embodiments, allows for the use of the multiple pathways to alleviate congestion along any one of those pathways. Thus, if one of the data-streams has insufficient bandwidth, other streams may be used to provide the end user or product with all of the data. For example, if program data is being sent over the satellite signal data-stream, that delivery can be supplemented through the transmission and receipt of some or all of that data through the broadband access transmission. The use of multiple pathways can be made on a contingent basis, based upon availability, bandwidth and pathway type. Thus, a video program may be received through multiple pathways to utilize the total bandwidths of all of the pathways.”Paragraph [0031] – “The criteria used to select data pathways vary depending on many factors. The criteria can be based on the type of data being handled in a task, the bandwidths of the individual data pathways, preferences set by a software application or device seeking the task that will use the multiple pathways and past performance and reliability of the data pathways. Thus, if a particular pathway is "bursty", i.e. producing a high data throughput but variable reliability, then that pathway may be used with another pathway only in situations where the bursty nature does not pose a problem.”].

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 20160334306 A1)[hereinafter “Chiu”], Karaoguz et al. (US 20060056372 A1)[hereinafter “Karaoguz”], Nair et al. (US 20100027426 A1)[hereinafter “Nair”], and Smithson et al. (US 20050200497 A1)[hereinafter “Smithson”].
Regarding Claim 41, Chiu and Karaoguz fail to disclose that the self-organizing circuit generates a storage specification for organizing storage of the data, the storage specification specifying data for local storage in the energy source extraction environment and specifying data for streaming via a network connection from the energy source extraction environment.
	However, Smithson teaches a self-organizing system that generates a storage specification for organizing storage of the data, the storage specification specifying data for local storage in the energy source extraction environment [Paragraph [0027] – “Sensor 80 converts the absolute value or change in the physical quantity into an input signal which is supplied to a microprocessor 82 that performs arithmetic, logic and control operations with the assistance of internal memory. … Microprocessor 82 drives the processed input signal received from sensor 80 to transmitter 88 positioned in series with a coupling capacitor go. Transmitter 88 modulates the signal received from microprocessor 82 for transmission as a portion of a TDM frame to surface control unit 76 via communications medium 78.”Paragraph [0030] – “Once downhole instruments 72, 74, 75 have formatted the respective signals for transmission, each instrument waits for its respective time slot to modulate and send the transmission.”] and specifying data for streaming via a network connection from the energy source extraction environment [Paragraph [0036]].
It would have been obvious to use such an approach in order to be able to efficiently transmit the collected measurement data, especially in an unreliable data transmission environment.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 20160334306 A1)[hereinafter “Chiu”], Karaoguz et al. (US 20060056372 A1)[hereinafter “Karaoguz”], and Wassermann et al. (US 20100101860 A1)[hereinafter “Wassermann”].
Regarding Claim 31, Chiu and Karaoguz fail to disclose a data analysis component structured to analyze collected data from a plurality of input channels and evaluate a selected collection routine of the data collector based on the analyzed collected data, wherein the data analysis component provides for band-pass tracking 
However, Wassermann disclose the use of a band-pass filtered phase-lock loop in analyzing acceleration data from a drill string [Abstract – “Measurements made by a rotating sensor on a bottomhole assembly are used to determine the toolface angle of the BHA. The method includes using a phase locked loop (PLL) to determine a phase difference between the sensor output and a reference signal.”Paragraph [0001] – “This disclosure relates generally to bottom hole assemblies for drilling oilfield wellbores and more particularly to the use of accelerometers to determine wellbore and drilling tool direction during the drilling of the wellbores.”Paragraph [0032] – “Accordingly, the PLL input signal may be preprocessed with a band-pass filter to reduce noise and to make the signal zero mean. This is illustrated in FIG. 5.”].  It would have been obvious to use a band-pass filtered phase-lock loop in analyzing the acceleration data and evaluating for network changes because doing so would have allowed for monitoring toolface angle while ensuring data integrity.

Claims 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 20160334306 A1)[hereinafter “Chiu”], Karaoguz et al. (US 20060056372 A1)[hereinafter “Karaoguz”], and Pai et al. (US 20140354284 A1)[hereinafter “Pai”].
	Regarding Claims 42 and 43, Chui and Karaoguz fail to disclose that the swarm of the mobile data collectors are robots and are each independently movable from the at 
However, Pai discloses a swarm of such mobile data collectors for obtaining data useful in an energy source extraction environment [Paragraph [0003] – “In some embodiments, localized magnetic field measurements may be obtained near a drilling site, or other location, from a marine vehicle configured with a magnetic measurement device. In some embodiments, the marine vehicle may be a small, automated, unmanned robot with towed or hull-mounted sensors, including magnetic measurement devices. In one embodiment, the magnetic measurement device is attached to a tow wire and towed behind the marine vehicle. The marine vehicle may be programmed with a grid pattern to measure near a drilling site. When tracing the grid pattern, the marine vehicle may transmit magnetic measurements to another location, such as a magnetic observatory. In some embodiments, the magnetic measurements may be obtained in real-time (or near-real time) and utilized in modeling with a network of magnetic observatories and forward surface measurement to extend the range from one magnetic observatory, such as the nearest observatory or observatories, to the area of interest.”Paragraph [0017] – “A fleet of marine vehicles 206A, 206B may also be deployed near the drilling site 204. The magnetic observatories 202A may obtain general magnetic measurements for the area near the drilling site 204, such as by consulting magnetic models and/or other data available. The marine vehicles 206A, 206B may be deployed near the drilling site 204 to obtain localized magnetic measurements near the drilling site 204 to improve the accuracy of calculated magnetic fields at the drilling site 204, and consequently to improve the accuracy of wellbore positioning at the drilling site 204.”].  It would have been obvious to use and move such a swarm about as needed in order to gather useful energy extraction data and to self-organize that data in order to make appropriate use of it.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    143
    774
    media_image1.png
    Greyscale

Examiner’s Response:
	The Examiner agrees and the interpretation of the corresponding Claims as invoking 35 USC 112(f) is hereby withdrawn.

Applicant argues:

    PNG
    media_image2.png
    308
    787
    media_image2.png
    Greyscale

Examiner’s Response:
Paragraph [0043] – “For standard drilling operations, the tri-axial accelerometers are mounted on the drill string.”], which means that they can be “unmounted.”

Applicant argues:

    PNG
    media_image3.png
    199
    778
    media_image3.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Karaoguz discloses the selection of appropriate communication pathways for the receipt and storage of data [See discussion of Karaoguz in the Rejection section].

Applicant argues:

    PNG
    media_image4.png
    335
    787
    media_image4.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees as the different communication pathways of Karaoguz are disclosed as transmitting data at varying transmission rates and selecting an appropriate pathway based on the desired transmission capability.  A transmission channel exhibiting “bursty” transmissions is one that has a relative phase different from a channel which is not “bursty.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865